Order entered April 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00944-CR

                             BRYCE DAREC CLARK, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-83633-2017

                                           ORDER
       Before the Court is appellant’s April 23, 2019 second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief filed on or before May 23, 2019.

       We caution appellant that further extensions are disfavored and may result in the appeal

being abated for a hearing under rule 38.8(b)(3). See TEX. R. APP. P. 38.8(b)(3).



                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE